Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 objected to because of the following informalities:  it appears Claim 6 was intended to be dependent on Claim 5, since Claim 5 introduces the continuous metal substrate.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0426533 to Kataoka.	
Regarding Claim 1, Kataoka teaches a method of attaching an active device on one or more substrates to a metal carrier, comprising: 
(a) contacting the active device on the one or more substrates (substrate not explicitly discussed, but the devices must be mounted to something before they are attached to the metal carrier) with the metal carrier (abstract); and 
(page 2 lines 6-16).

Regarding Claim 2, Kataoka teaches the method of Claim 1, wherein the active device comprises an integrated circuit (throughout).

Regarding Claim 18, Kataoka teaches the method of Claim 1, further comprising removing the one or more substrates from the active device during or after applying pressure and heat to the active device on the one or more substrates and the metal carrier (the substrates must be removed to complete the devices).

Regarding Claim 20, Kataoka teaches the method of Claim 1, wherein the metal carrier comprises a foil of stainless steel, aluminum, copper (Kataoka teaches copper), titanium, molybdenum or an alloy thereof.









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kakaoka.
Regarding Claim 9, Kataoka teaches the method of Claim 1, but does not explicitly teach that the pressure is 15-350 N/cm2. However, the pressure applied for pressure bonding directly affects the strength of the contact between the die and the target substrate, and is therefore a result effective variable, optimization of which is within the purview of the person of ordinary skill (MPEP 2144.05(II)(B)). 
Regarding Claim 10, Kataoka teaches the method of Claim 1, but does not explicitly teach that heating the active device on the one or more substrates and the metal carrier comprises heating a pressure-applying device or a common environment of the active device on the one or more substrates and the metal carrier to a temperature of 80-200 °C.  However, the bonding temperature directly affects the reflow of the target substrate. See above regarding optimization of variables.

Allowable Subject Matter
Claim 3-8, 11-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not explicitly teach the particulars of the objected claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVREN SEVEN/               Primary Examiner, Art Unit 2812